186 Mich. App. 473 (1990)
465 N.W.2d 16
PEOPLE
v.
HOLST
Docket No. 119478.
Michigan Court of Appeals.
Decided August 3, 1990.
Frank J. Kelley, Attorney General, Gay Secor Hardy, Solicitor General, Joseph S. Filip, Prosecuting Attorney, and Jerrold Schrotenboer, Chief Appellate Attorney, for the people.
Jerome A. Susskind, for the defendant.
Before: BRENNAN, P.J., and MacKENZIE and WEAVER, JJ.
PER CURIAM.
The prosecution appeals as of right from an order of the Jackson Circuit Court which dismissed controlled substance charges filed against defendant on the basis of entrapment. We reverse.
The undercover officer's conduct in selling defendant cocaine was not reprehensible per se. Rather, it was only one factor among all the other facts of the case to be considered in determining whether there was entrapment. People v Forrest, 159 Mich *474 App 329, 336; 406 NW2d 290 (1987), lv den 429 Mich. 857 (1987). Here, the undercover officer did not initiate the sale, pressure defendant to purchase the drugs, or exploit the defendant's friendship, sympathy, or personal need for drugs. The officer's conduct was neither reprehensible per se, nor of the kind that could induce the commission of a crime by one not ready and willing to do so regardless of the character or propensities of that particular person. Defendant was merely afforded an opportunity to commit a crime. People v D'Angelo, 401 Mich. 167, 172, n 4; 257 NW2d 655 (1977). The trial court's determination that defendant had been entrapped was clearly erroneous. Id., 183.
Reversed.